DETAILED ACTION
Status of Claims
This Office Action is in response to Restriction Election on 02/23/2021.
Claims 1-18 are pending of which claims 10-18 are withdrawn from consideration.
Claims 1-9 are examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-9 in the reply filed on 02/23/2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/23/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-9 are directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites user identification during a transaction, which is an abstract idea.  Specifically, the claims recite "receive biometric data obtained from a user desiring to initiate a financial transaction; obtain stored biometric data associated with the user; compare the received biometric data with the obtained biometric data to confirm a match; and generate a Return Session ID Token configured to authorize the desired financial transaction in a financial transaction," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving user biometric comparing the biometric received with the stored biometric and generating a transaction identifier during a user transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system for verifying the identity of a user to initiate a financial transaction, comprising: a memory; a processor disposed in communication with the memory, and configured to issue a plurality of instructions stored in the memory, wherein the instructions issues signals,” “electronic transaction” and “financial transaction system” merely uses a a system for verifying the identity of a user to initiate a financial transaction, comprising: a memory; a processor disposed in communication with the memory, and configured to issue a plurality of instructions stored in the memory, wherein the instructions issues signals,” “electronic transaction” and “financial transaction system” performs the steps or functions of "receive biometric data obtained from a user desiring to initiate a financial transaction; obtain stored biometric data associated with the user; compare the received biometric data with the obtained biometric data to confirm a match; and generate a Return Session ID Token configured to authorize the desired financial transaction in a financial transaction.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system for verifying the identity of a user to initiate a financial transaction, comprising: a memory; a processor disposed in communication with the memory, and configured to issue a plurality of instructions stored in the memory, wherein the instructions issues signals,” “electronic transaction” and “financial transaction system” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user identification during a transaction.  As discussed above, taking the claim elements separately, the “a system for verifying the identity of a user to initiate a financial transaction, comprising: a memory; a processor disposed in communication with the memory, and configured to issue a plurality of instructions stored in the memory, wherein the instructions issues signals,” “electronic transaction” and “financial transaction system” performs the steps or functions of "receive biometric data obtained from a user desiring to initiate a financial transaction; obtain stored biometric data associated with the user; compare the received biometric data with the obtained biometric data to confirm a match; and generate a Return Session ID Token configured to authorize the desired financial transaction in a financial transaction."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of registration/subscription/account signup.  Therefore, the use of these 
Dependent claims 2-9 further describe the abstract idea of user identification during a transaction.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “confirming in the central processing system the Return Session ID Token; and providing from the central processing system a user confidence score upon confirmation of the Return session ID Token.”  Although the Applicant’s Specification discloses,
“The merchant payment system is further preferably configured to indicate the user’s identification verification was successful and then submit the subject financial transaction by preferably sending the credit/debit card data and Session ID token to a 20 payment system (e.g., ACH system) for payment processing (step 535). The payment system preferably performs a credit/debit card information check (step 540) and then preferably sends the Session ED token and user identity parameters to the central processing system 210 (step 545). The central processing system 210 then preferably confirms the aforesaid Session ID token and provides the user identity parameters and 25 sends a user confidence score to the payment system (step 550). Upon receipt of the user confidence score, the payment system performs the requested financial transaction by charging the user’s aforesaid credit/debit card/account and provides confirmation to the merchant payment system (step 555). The merchant payment system then provides indication of a successful transaction 560” (Pg. 21-22)
However, the Applicant’s Specification does not describe what is involved in performing the act of “confirming and providing” or the manner in which “confirming or providing” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claims 5 are 7-8 also rejected based on the same rational as it recites the same language.
Claims 3 and 7-9 are also rejected as each depend on claims 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a processor . . . configured to issue a plurality of instructions stored in the memory, wherein the instructions issue signals to: . . .” perform the recited functions. The claim states that the processor only issues instructions, and the instructions issue signals, where the signals are to perform the recited functions.  The claim is unclear to one of ordinary skilled because the recited functions cannot be performed by signals alone, and the instructions also cannot perform the recited functions without being executed by the claimed processor to cause the processor to perform the functions.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-9 are also rejected as each depend on claim 1.
Claim 2 recites “sending the user payment information and the Return Session ID Token to a financial transaction system for payment processing… sending the Return Session ID Token and user identity information to a central processing system… confirming in the central processing system the Return Session ID Token…”  The claim is unclear to one of ordinary skilled because according to claim 1 from which claim 2 depend from recites that the Return In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3 and 7-9 are also rejected as each depend on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Voltmer et al. (US 2002/0112177).
With respect to claim 1, Voltmer discloses a system for verifying the identity of a user to initiate a financial transaction, comprising:
a memory; a processor disposed in communication with the memory, and configured to issue a plurality of instructions stored in the memory, wherein the instructions issues signals to (Figs. 1-3; Pars. 13, 49-51, 94):
receive biometric data obtained from a user desiring to initiate a financial electronic transaction (Figs. 3, 5-6; Pars. 55, 57),
obtain stored biometric data associated with the user from memory (Figs. 3, 5; Pars. 55-56), 
compare the received biometric data with the obtained biometric data to confirm a match (Figs. 3, 5; Pars. 55-56); and
generate a Return Session ID Token (transaction number) configured to authorize the desired financial transaction in a financial transaction system (Figs. 6; Pars. 14, 59-60).
With respect to claim 4, Voltmer discloses all the limitations as described above.  Additionally, Voltmer discloses wherein receiving the biometric data includes using a scanning device local to the user to acquire user biometric data (Fig. 2; Par. 42).
With respect to claim 6, Voltmer discloses all the limitations as described above.  Additionally, Voltmer discloses wherein obtaining stored biometric data includes obtaining the user's stored biometric data from a database remote from the user (Figs. 2-3, 5; Pars. 55-56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al. (US 2002/0112177), Kargman (US 2009/0276347) in view of Kaperdal et al. (US 2013/0091052).
With respect to claim 2, Voltmer discloses all the limitations as described above.  Additionally, Voltmer discloses wherein the processor is further configured to issue instruction signals for:
sending the user payment information and the Return Session ID Token to a financial transaction system for payment processing (Fig. 6; Pars. 59);
verifying the payment information in the financial transaction system (Fig. 6; Pars. 60);
sending the Return Session ID Token and user identity information to a central processing system (Fig. 6; Pars. 59);
Voltmer does not explicitly disclose confirming in the central processing system the Return Session ID Token.  Kargman disclose confirming in the central processing system the Return Session ID Token (Figs. 2; Pars. 17, 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the deletion/documentation of a transactions with identifiers from/in the temporary transaction databased after verification/approval of each transaction by the transaction processing system (bank) (Figs. 6-8; Pars. 60, 63-64) of Voltmer in view of confirming in the central processing system the Return Session ID Token (Figs. 2; Pars. 17, 28) of Kargman in order to retain a record of a rejected transaction number documenting the reason for privilege revocation and removal of the individual's biometric from a database and to allow an individual the opportunity to exercise a particular privilege (transaction) or set of privileges only if he or she is identified by matching a second biometric to biometrics stored in the good database and to deny Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Voltmer nor Kargman explicitly disclose providing from the central processing system a user confidence score upon confirmation.  Kaperdal disclose providing from the central processing system a user confidence score upon confirmation (Figs. 4-5; Pars. 14-15, 53, 57, 70-71, 75, 81, 87-88).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the accurate and reliable authentication of the identity of an individual (Par. 100) of Voltmer, Kargman in view of providing from the central processing system a user confidence score upon confirmation (transaction) (Figs. 4-5; Pars. 14-15, 57, 81, 87-88) of Kaperdal in order to provide anonymous user authentication by iris recognition for specific transaction (Voltmer, Par. 100) and to prevent fraud by evaluating the overall confidence score of the users identity before authorizing a specific transaction (Kaperdal, Par. 53-54).   ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claim 3, Voltmer, Kargman in view of Kaperdal discloses all the limitations as described above.  Additionally, Kaperdal discloses wherein the processor is further configured to issue instruction signals for performing the user requested financial transaction upon receipt of the user confidence score in a payment system (Fig. 2, 5-7; Pars. 58-59, 82).
With respect to claim 9, Voltmer, Kargman in view of Kaperdal discloses all the limitations as described above.
Neither Voltmer, Kargman nor Kaperdal discloses wherein the payment system is an Automated Clearing House (ACH).  However this only describes the characteristics of the payment system.  Therefore, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al. (US 2002/0112177) in view of McNeal et al. (US 2012/0109829).
With respect to claim 5, Voltmer discloses all the limitations as described above.  
Voltmer does not explicitly discloses wherein obtaining stored biometric data includes obtaining the user's stored biometric data from a smart card device.  McNeal disclose obtaining stored biometric data includes obtaining the user's stored biometric data from a smart card device Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 7-8, Voltmer in view of McNeal discloses all the limitations as described above.  Additionally, McNeal discloses wherein sending user payment information is performed via extraction from a credit card (Fig. 3; Par. 99).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Bonalle et al. (US 2006/0000892) receiving, storing comparing stored biometric with received biometric (Figs. 23-24; Pars. 237-251).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685